Title: To Alexander Hamilton from George Washington, 1 August 1792
From: Washington, George
To: Hamilton, Alexander



Sir,
Mount Vernon, August 1st. 1792

I learn with pleasure from the War Office, by the Secretary’s last dispatches,  that our Northwestern frontier is in a state of tranquility: it may be construed into an indication that some of the messages which have been sent by Government have reached the hostile Tribes,  and have occasioned them to deliberate thereon. Devoutly is it to be wished that the result may be favorable, both for themselves and the Ud. States.
No expectation of this, however, ought to suspend, or in the smallest degree relax the preparations for War; but as War under any circumstances is expensive, and with such a long & rugged land transportation as the one by which we have to convey the supplies for the Army must, for the quantum of them, be extremely so. It behoves us to be as precise in all our arrangements—as œconomical in our provisions—as strict in our issues, and as correct in accounting for them to the War or Treasury Departments (as the case may happen to be) as possible. That I may know under what regulations these matters are, I have, by this days post, written to the Secretary of War desiring him to report to me the mode which is pursued by his direction from thence, for providing, transporting, issueing & accounting for them. If the Treasury Department has an agency in any of these matters, I require a similar report from thence also.
Mr. Kean by a Letter which I have received from him, accepts his renewed Commission for settling the Accounts between the United States, & the individual States; which, please to say to him, gives me pleasure—and add, that any efforts he can make to bring this business to a speedy & happy issue, I shall consider as rendering an important service to the Union; because I view the closing of these Accots. speedily as extremely essential to it’s interest & tranquility. Let me know if Mr. Langdon (the Commissioner) is returned to his duty? and, in that case, when?
I am &c.
G: Washington
